Title: To John Adams from James Warren, 5 June 1777
From: Warren, James
To: Adams, John


     
      My dear Sir
      Boston June 5th: 1777
     
     You will perhaps wonder that you have not heard from me for so long a time. I have had so little time at home of late, and found so much to do there, that I did not Attend Election, and returned to this town not before Yesterday. On my way I had the pleasure to find Mrs. Adams and family well. I left Mrs. Warren to spend this week with her friends at Braintree. I dare say every hour of it will be Improved, and Enjoyed. While at Home I had the pleasure of your several favours of April 29. May 2. 3. and 6d. I have now the pleasure of Informing you that the draft on the several towns to Compleat our quota has succeeded beyond my Expectations, and I hope soon to have our whole Number in Camp. Some of them however will not be for three Years. When I came to Town it was with a full determination not to Act as Speaker, but I was forced to Accept for A few days so that I have not had time to make such Enquiry into the state of this matter as I could wish. I will Inform you more perticularly in my next. In the mean time I hope the result of our Exertions will rescue you from the pain of Endureing more reflections on your Constitu­ents. We always meant well, and if our policy had been equal to the goodness of our Intentions we should have done better than we have, but as it is have we not done better than those who Abuse us for not doing more. I should be glad to know the state of the Quota in the southern states. If I have A right Notion of them, and don’t flatter myself too much with the present state of our own, you may revenge yourself at pleasure. I am told now that Genl. Washingtons Army is in A good state. I think there cant be less than 7,000 of our Men gone and most of them in Camp. We had however Yesterday an Extract of A Letter from Poor at Ti. forwarded by Govr. Trumbull leting us know that the Enemy were Approaching and the Garrison weak, which is to me Unaccountable. However the Hampshire Militia was in soon After, and with Other Troops I hope will be An Effectual relief. The Letter is Committed and perhaps something more will be done. I Intended to have Enlarged a Little but have been Interrupted. I can now only Express my Obligations for the late Instance of your Friendship. I have had yet no other Notice of the Appointment you Mention but from Common report. It Appears to me to be A Business of some Magnitude, and I have taken such a Lurch lately for a more private way of Life that I am Undetermined what I shall do. I am told here that An Actual residence in Boston is required. If so I must of Course Excuse myself as I should be loath to move from, and loose my Interest in my Native Town and County. I am however very glad there is A Board Established. Never such A thing was wanted more. It gives Universal satisfaction. Every Body Applauds the measure. If I Undertake it I shall Exert myself to do as much honour to your Nomination as I am Able. We have A House of one half new Members: the upper Counties are largely represented more than 60 Already returned from the County of Worcester. They come high charged and Yesterday moved for A repeal of the Act for A more equal representation. They did not however Carry it. Some of them had patience to wait till a Constitution was formed. Adeu
    